DETAILED ACTION
This correspondence is in response to the communications received February 27, 2020.  Claims 1-15 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a light emitting device, does not reasonably provide enablement for the scope afforded by the claim language of “a device”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. .

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “a device” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other devices which are not supported in the disclosure would be included under the currently overly broad claim recitation (for example, diodes, transistors, capacitors, etc.).  
B. The nature of the invention;
Using particular deposition methods for specific device layers and further adjusting the material deposition chamber gas environment to improve device characteristics.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art.  The Applicant only discloses deposition methods and altering chamber gases as a means for altering the device performance characteristics.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. US 10,236,409 (formerly US Application 15/600,368). Although the claims at issue are not identical, they are not patentably distinct from each other because the noted patent shares the following claim limitations.

Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 10,622,206 (previously US Application 16/274,778), in view of Yokoyama et al. (US 2011/0163350). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.

 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when 
 
Claim limitation(s) of the instant application
Claim limitation(s) of the patent (US 10,236,409) – US Application 15/600,368
Claim limitation(s) of the patent (US 10,622,206) – US Application 16/274,778
Claim 1,

A method for growing a device, the method comprising:

A.-1) growing a device structure on a growth substrate A.-2) using a non-RP-CVD and nonsputtering deposition process, 

B.) the device structure including a n-type region and a p-type region stacked together; and

C.) growing at least a portion of a layer of a tunnel junction on the device structure by using at least one of remote plasma chemical vapor deposition (RP-CVD) and sputtering deposition in a gaseous environment comprising one or more of a nitrogen-containing gas and a hydrogen-containing gas.


A method for growing a light emitting device, the method comprising: 

A.-1) growing a light emitting device structure on a growth substrate, 

B.) the light emitting device structure including a n-type region, a light emitting region and a p-type region stacked together;  and 

C.) growing at least a portion of a layer of a tunnel junction on the light emitting device structure by using at least one of remote plasma chemical vapor deposition (RP-CVD) and sputtering deposition in at least a reduced hydrogen environment that does not cause inoperability of at least the p-type region, 

A.-2) the light emitting device structure being grown on the growth substrate using a non-RP-CVD and non-sputtering deposition process. 
 


Claim 2,
2.    The method of claim 1, 

wherein growing the tunnel junction further comprises:

A.) directly contacting a P++ layer with the p-type region, wherein the P++ layer is more heavily doped than the p-type region; and

B.) contacting a n++ layer with the P++ layer, wherein the portion of the layer of the tunnel junction is the P++ layer; the device structure and tunnel junction comprising a III-nitride material.




A.) directly contacting a p++ layer with the p-type region, wherein the p++ layer is more heavily doped than the p-type region; and 

B.) contacting a n++ layer with the p++ layer, wherein the portion of the layer is the p++ layer, the light emitting device structure and tunnel junction being made of 
III-nitride material. 

Where the “device structure” of the instant application is the “light emitting device structure” of the patent.

Claim 3,


N/A
Claim 4,
4.    The method of claim 2, wherein growing the device structure further comprises:

growing the n-type region, the layer of the tunnel junction, and the p-type region by metal organic chemical vapor deposition;

annealing the n-type region, the Ill-nitride layer, and the p-type region; and



after said annealing, growing the P++ layer on the p-type region, wherein the layer of the tunnel junction is the P++ layer.

N/A
Claim 5,

5.    The method of claim 2, wherein the tunnel junction further comprises an additional layer disposed between the p++ layer and the n++ layer, the additional layer having a different composition from the p++ layer and the n++ layer.
Claim 5.
N/A
Claim 6,
6.    The method of claim 1, wherein growing the device structure further comprises:

growing the n-type region, and a first portion of the p-type region by metal organic chemical vapor deposition (MOCVD);

annealing the n-type region, and the first portion of the p-type region; and after said annealing, growing a second portion of the p-type region by at least one of RP-CVD and sputtering deposition in at least a reduced hydrogen environment that does not cause inoperability of at least the first portion of the p-type region and the second portion of the p-type region.

N/A
Claim 7,

7.    The method of claim 1, further comprising:

forming a first metal contact in direct contact with the n-type region and a second metal contact in direct contact with the n-type contact layer.

N/A
Claim 8,
8.    The method of claim 7, further comprising:

growing a second device structure on the tunnel junction.
Claim 8.  The instant application’s “second device structure” is the patent’s “another light emitting device structure”.
N/A
Claim 9,
9.    The method of claim 1, wherein growing the tunnel junction further comprises:

directly contacting a P++ layer with the p-type region, wherein the layer of the tunnel junction is the P++ layer and the P++ layer is more heavily doped than the p-type region, at least a 

annealing at least the portion of the P++ layer; and

directly contacting a n++ layer with the P++ layer, the n++ layer grown by at least one of RP-CVD and sputtering deposition in an environment that does not cause inoperability of at least the P++ layer.

N/A
Claim 10,
10.    The method of claim 1, wherein the device is a light emitting device and the device structure includes a light emitting region between the n-type region and the p-type region.
Claim 1, sets forth a light emitting device and element B.) discusses the light emitting region and it being situated between n-type and p-type layers.
N/A
Claim 11,


A.) growing a device structure on a growth substrate using a MOCVD process, B.) the device structure including a n-type region, and a p-type region stacked together; and

C.) growing at least a portion of a layer of a tunnel junction on the device structure by using at least one of remote plasma chemical vapor deposition (RP-CVD) and sputtering deposition in a gaseous environment comprising one or more of a nitrogen-containing gas and a hydrogen-containing gas that does not cause inoperability of at least the p-type region.

Claim 1.  The instant application’s “device 
1.  A method for growing a light emitting device comprising B.) a n-type region, a light emitting region and a p-type region, the method comprising:

A.) growing a light emitting device structure on a growth substrate using a metal-organic chemical vapor deposition (MOCVD);  and 
C.) growing at least a portion of a hydrogen-free layer of a tunnel junction on the light 

The patent does not disclose, “in a gaseous environment comprising one or more of a nitrogen-containing gas and a hydrogen-containing gas that does not cause inoperability of at least the p-type region.”

Yokoyama et al. (US 2011/0163350) discloses in paragraphs 0125-0127, wherein sputtering deposition of group III-

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,
“in a gaseous environment comprising one or more of a nitrogen-containing gas and a hydrogen-containing gas that does not cause inoperability of 
in the invention or system of the patent as taught by Yokoyama, for the purpose of discloses the method of forming a III-nitride light emitting semiconductor material.

12.    The method of claim 11, wherein growing the tunnel junction further comprises:

directly contacting a P++ layer with the p-type region, wherein the P++ layer is more heavily doped than the p-type region; and

contacting a n++ layer with the P++ layer, wherein the 

Claim 2.
Claim 13,
13.    The method of claim 12, wherein:

growing the device structure further comprises:

annealing the n-type region, the Ill-nitride layer, and the p-type region; and growing at least a portion of the layer of the tunnel junction further comprises:

after said annealing, growing the P++ layer on the p-type region, wherein the layer is the P++ layer.
N/A
Claim 3.

14.    The method of claim 12, wherein the tunnel junction further comprises an additional layer disposed between the P++ layer and the n++ layer, the additional layer having a different composition from the P++ layer and the n++ layer.
N/A
Claim 4.
Claim 15,
15.    The method of claim 11, wherein growing the device structure further comprising:

annealing the n-type region, the region, and the first portion of the p-type region; and

after said annealing,-growing a second portion of the p-type region by at least one of 

Claim 5.  The instant application’s “device structure” is analogous to the patent’s “light emitting device structure”. 
Claim 16,
16. The method of claim 11, wherein the device is a light emitting device and the device structure includes a light emitting region between the n-type region and the p-type region.
N/A
Claim 1, discloses that the device is a light emitting device.  And further the p-type and n-type layers sandwiching the light emitting layer.  Claim 9 further discloses the arrangement.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893